RepoRT oe Committee.
January fflth, 1792.
Mr. Smith, of Suffolk, county, from the committee of privileges and elections, to whom were referred the petition of Hugh White, Jedediah Sanger and Jonas Platt, and the several depositions which accompanied the same, reported the following state of facts, viz.:
That on the last Tuesday .of May last, John Porteo us, Frederick Fox and Jedediah Sanger, being the whole of the supervisors of the county of Herkimer, met, pursuant to law, to canvass and estimate the votes for a member to represent the said county in Assembly. That on the same day, the clerk of the said county delivered to the said supervisors the bundles of poll lists and ballots, from all the respective towns in the said county, and that all the said bundles of poll list and ballots were folded up and subscribed and sealed as tjhe law directs.
That it appears to the committee, by several depositions, that during the said canvass, William Colbrath and Caleb Merrill were present at the election held at Whitestown, in the county of Herkimer, for a member to represent the said county in Assembly, and that'they saw one or more persons who voted at the said election, held in Whitestown, put their ballots into the election box, without delivering the same to one of the inspectors of the said election, and that thereupon, John Porteous and Frederick Fox, being a majority of the said supervisors, determined that the poll lists and ballots taken in Whitestown ought to be destroyed, and that the said bundles were accordingly destroyed by Jedediah Sanger, one of the said supervisors, without being examined. That after the said poll lists and ballots were destroyed, a majority of the said supervisors determined that Michael Myers was legally elected a member of Assembly from the county of *16Herkimer, and accordingly gave tlie said Michael Myers a certificate of his election. •
A petition from Jonas Platt, praying to be heard, by counsel, at the bar of this- House, on the last preceding report and the matters relating thereto, was read; thereupon,
Ordered, That the petitioners be heard, by counsel, at the bar of this House, on Monday next, at 12 o’clock, on the last preceding report and matters relative to. the same.
Assembly Journal, 1792, pages 40, 41.
MlOTIAEL MYERS RETAINS HIS SEAT.
January 30iA, 1792.
The order for the day was read, that the petitioners be heard by counsel at the bar of this House, on the report of the committee o'f privileges and elections, on the petition of Hugh White and others, and the several depositions which accompanied the same, relative to the seat of Michael Myers, Esq., in this House, as a member from Herkimer county.
That said report as inserted in the Journal of this House, of the 27th instant, was read, and Jonas Platt, Esq., for himself, and of counsel for the other petitioners, was heard at the bar of the House.
The House then proceeded to the consideration of the said report, and the depositions on the subject thereby reported, and which were formerly read in the House, and also several depositions relative thereto, which were obtained by the committee of privileges and elections, were read and considered, and** debates had thereon. ,
Mr. Havens then made a motion for a resolution, in the words following, viz.:
lie solved, That Michael Myers, Esq., returned as a member of this House, elected in the county of Herkimer, is not duly elected, and that therefore his seat be vacated.
The question being put, whether tiie House did concur in the said resolution, it passed in the negative.
Assembly Journal, 1792, pages 41, 42.